Exhibit 10.1

 

AMERICAN HONDA FINANCE CORPORATION,
as RPA Seller,

 

and

 

AMERICAN HONDA RECEIVABLES LLC,
as Purchaser

 

RECEIVABLES PURCHASE AGREEMENT

 



Dated September 29, 2020

 







 

TABLE OF CONTENTS

 

Page

 

ARTICLE One DEFINITIONS 1         Section 1.01   Definitions 1   Section 1.02  
Other Definitional Provisions 1       ARTICLE Two CONVEYANCE OF RECEIVABLES 1  
      Section 2.01   Conveyance of Receivables 1   Section 2.02  
Representations and Warranties of the RPA Seller and the Purchaser 2  
Section 2.03   Representations and Warranties as to the Receivables 6  
Section 2.04   Covenants of the RPA Seller 7       ARTICLE Three PAYMENT OF
RECEIVABLES PURCHASE PRICE 8         Section 3.01   Payment of Receivables
Purchase Price 8       ARTICLE Four TERMINATION 8         Section 4.01  
Termination 8       ARTICLE Five MISCELLANEOUS PROVISIONS 8         Section 5.01
  Amendment 8   Section 5.02   Protection of Right, Title and Interest to
Receivables 9   Section 5.03   GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER
OF JURY TRIAL 10   Section 5.04   Notices 10   Section 5.05   Severability of
Provisions 10   Section 5.06   Assignment 11   Section 5.07   Further Assurances
11   Section 5.08   No Waiver; Cumulative Remedies 11   Section 5.09  
Counterparts 11   Section 5.10   Third-Party Beneficiaries 12   Section 5.11  
Headings 12   Section 5.12   RPA Seller Indemnification 12   Section 5.13  
Merger, Consolidation or Assumption of the Obligations of the RPA Seller 13  
Section 5.14   Dispute Resolution 13



 

EXHIBIT

 

Exhibit A - Representations and Warranties as to the Receivables A-1

 



ii



 

This Receivables Purchase Agreement (the “Agreement”), dated September 29, 2020,
is between American Honda Finance Corporation, a California corporation, as
seller (the “RPA Seller”), and American Honda Receivables LLC, a Delaware
limited liability company, as purchaser (the “Purchaser”).

 

In consideration of the premises and mutual agreements herein contained, each
party agrees as follows for the benefit of the other party and for the benefit
of the Owner Trustee:

 

ARTICLE One

 

DEFINITIONS

 

Section 1.01         Definitions. Terms not defined in this Agreement shall have
the meanings assigned thereto in Appendix A to the Sale and Servicing Agreement
dated as of the date hereof (as from time to time amended, supplemented or
otherwise modified and in effect, the “Sale and Servicing Agreement”) among the
Purchaser, as seller, Honda Auto Receivables 2020-3 Owner Trust, as Issuer, and
the RPA Seller, as Servicer and Sponsor.

 

Section 1.02         Other Definitional Provisions. The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; the words Section, subsection and Schedule references contained in
this Agreement are references to Sections, subsections and Schedules in or to
this Agreement unless otherwise specified; the term “proceeds” shall have the
meaning set forth in the applicable UCC; and the word “including” means
including without limitation.

 

ARTICLE Two

 

CONVEYANCE OF RECEIVABLES

 

Section 2.01         Conveyance of Receivables.

 

(a)           In consideration of the payment by the Purchaser to the RPA Seller
of the Receivables Purchase Price as set forth in Section 3.01, the RPA Seller
hereby sells, transfers, assigns and otherwise conveys to the Purchaser, and the
Purchaser hereby purchases from the RPA Seller, without recourse (subject to the
RPA Seller’s obligations hereunder), all of the right, title and interest of the
RPA Seller in, to and under the following:

 

(i)           the Receivables listed in the Schedule of Receivables delivered to
the Indenture Trustee promptly after the Closing Date and all monies paid
thereunder or in respect thereof (including proceeds of the repurchase of
Receivables by the RPA Seller pursuant to Section 2.03(c)) on or after the
Cutoff Date;

 

(ii)         the security interests in the Financed Vehicles;

 

(iii)         any proceeds of any physical damage insurance policies covering
the Financed Vehicles and in any proceeds of any credit life or credit
disability insurance policies relating to the Receivables or the Obligors;

 







 

(iv)        any proceeds of Dealer Recourse;

 

(v)         the right to realize upon any property (including the right to
receive future Liquidation Proceeds) that shall have secured a Receivable and
have been repossessed by or on behalf of the Issuer; and

 

(vi)        the proceeds of any and all of the foregoing.

 

(b)           In connection with the foregoing conveyance, the RPA Seller agrees
to record and file, at its own expense, one or more financing statements with
respect to the Receivables now existing and hereafter created for the sale of
chattel paper (as defined in Section 9-102 of the UCC as in effect in the State
of California) meeting the requirements of applicable state law in such manner
as is necessary to perfect the sale of the Receivables to the Purchaser, and the
proceeds thereof (and any continuation statements as are required by applicable
state law), and to deliver a file-stamped copy to the Indenture Trustee of each
such financing statement (or continuation statement) or other evidence of such
filings (which may, for purposes of this Section, consist of telephone
confirmation of such filings with the file stamped copy of each such filings to
be provided to the Purchaser in due course), as soon as is practicable after
receipt by the RPA Seller thereof.

 

In connection with the foregoing conveyance, the RPA Seller further agrees, at
its own expense, on or prior to the Closing Date (i) to annotate and indicate in
its computer files that the Receivables have been transferred to the Purchaser
pursuant to this Agreement, (ii) to create a Schedule of Receivables containing
a true and complete list of all such Receivables, identified by account number
and by the Principal Balance of each Receivable as of the Cutoff Date, which
file or list shall be kept on file at the offices of the Servicer and (iii) to
deliver the Receivable Files to or upon the order of the Purchaser.

 

The parties hereto intend that the conveyance hereunder be a sale. In the event
that the conveyance hereunder is not for any reason considered a sale, the RPA
Seller hereby grants to the Purchaser a first priority perfected security
interest in all of its right, title and interest in, to and under the
Receivables, and all other property conveyed hereunder and listed in this
Section and all proceeds of any of the foregoing, and intends that this
Agreement constitute a security agreement under applicable law. Such grant is
made to secure the payment of all amounts payable hereunder, including, without
limitation, the Receivables Purchase Price.

 

Section 2.02         Representations and Warranties of the RPA Seller and the
Purchaser.

 

(a)            The RPA Seller hereby represents and warrants to the Purchaser as
of the date of this Agreement and the Closing Date that:

 

(i)            Organization and Good Standing. The RPA Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California, and had at all relevant times, and has, power, authority
and legal right to acquire, own and sell the Receivables and to perform its
obligations under and consummate the transactions contemplated by the Basic
Documents.

 



2



 

(ii)          Due Qualification. The RPA Seller is duly qualified to do business
as a foreign corporation in good standing, and has obtained all necessary
licenses and approvals in each jurisdiction where any such failure to do so
would materially and adversely affect the RPA Seller’s ability to perform its
obligations under and consummate the transactions contemplated by the Basic
Documents.

 

(iii)         Power and Authority. The RPA Seller shall have the power and
authority to execute and deliver this Agreement and to carry out its terms, and
the execution, delivery and performance of this Agreement shall have been duly
authorized by the RPA Seller by all necessary corporate action.

 

(iv)        Valid Sale; Binding Obligation. This Agreement evidences a valid
sale, transfer and assignment of the Receivables, enforceable against creditors
of and purchasers from the RPA Seller, and constitutes a legal, valid and
binding obligation of the RPA Seller enforceable in accordance with its terms,
except as enforceability may be subject to or limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights in general and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law.

 

(v)         No Violation. The execution, delivery and performance by the RPA
Seller of this Agreement and the consummation of the transactions contemplated
by this Agreement and the fulfillment of the terms hereof shall not conflict
with, result in any breach of any of the terms and provisions of, nor constitute
(with or without notice or lapse of time) a default under, the articles of
incorporation or bylaws of the RPA Seller, or conflict with or breach any of the
material terms or provisions of, or constitute (with or without notice or lapse
of time) a default under, any indenture, agreement or other instrument to which
the RPA Seller is a party or by which it may be bound or any of its properties
are subject; nor result in the creation or imposition of any lien upon any of
its properties pursuant to the terms of any such indenture, agreement or other
instrument (other than this Agreement); nor violate any law or, to the knowledge
of the RPA Seller, any order, rule or regulation applicable to it or its
properties of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the RPA Seller or any of its properties, in each case where any such
conflict, breach, default, lien or violation would reasonably be expected to
have a material adverse effect on the RPA Seller’s ability to perform its
obligations under this Agreement and consummate the transactions contemplated by
the Basic Documents.

 

(vi)            No Proceedings. To the RPA Seller’s knowledge, there are no
proceedings or investigations pending or, to the knowledge of the RPA Seller,
threatened against the RPA Seller, before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that, in the reasonable judgment of
the RPA Seller, would materially and adversely affect the performance by the RPA
Seller of its obligations under this Agreement.

 



3



 



(vii)       Schedule of Receivables. The information set forth in the Schedule
of Receivables shall be true and correct in all material respects as of the
opening of business on the Cutoff Date and no selection procedures believed to
be adverse to the Securityholders were utilized in selecting the Receivables
from those automobile receivables of the RPA Seller that met the selection
criteria set forth in this Agreement.

 

(viii)      All Filings Made. Both the RPA Seller and the Purchaser,
respectively, have caused or will have caused, or have taken or will take,
within ten (10) days of the Closing Date, all steps necessary, including the
filing of all appropriate financing statements (including UCC filings) necessary
in the appropriate jurisdictions under the applicable law, to give the Issuer a
first priority perfected security interest in the Receivables (other than the
Related Security with respect thereto, to the extent that an ownership interest
therein cannot be perfected by the filing of a financing statement), and to give
the Indenture Trustee a first priority perfected security interest therein.

 

(ix)         Security Interest. This agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Receivables in favor
of the Purchaser, which is prior to all other Liens (other than Permitted Liens
and any Lien which will be released prior to the assignment hereunder) and is
enforceable against all creditors of and purchasers from the RPA Seller.

 

(x)         Title. It is the intention of the RPA Seller that the transfer and
assignment herein contemplated, taken as a whole, constitutes a sale of the
Receivables from the RPA Seller to the Purchaser and that the beneficial
interest in and title to the Receivables not be part of the debtor’s estate in
the event of the filing of a bankruptcy petition by or against the RPA Seller
under any bankruptcy law. Other than (1) the sale by the RPA Seller to the
Purchaser pursuant to this Agreement, (2) the sale by the Purchaser to the
Issuer pursuant to the Sale and Servicing Agreement and (3) the security
interest granted by the Issuer to the Indenture Trustee in the Indenture, no
Receivable has been sold, transferred, assigned or pledged by the RPA Seller to
any Person other than the Purchaser or by the Purchaser to any Person other than
the Issuer, and no Receivable has been sold, transferred, assigned or pledged by
the Issuer to any Person other than the Indenture Trustee, and no provision of a
Receivable shall have been waived, except as provided in this Agreement.
Immediately prior to the transfer and assignment herein contemplated, the RPA
Seller has good and marketable title to each Receivable free and clear of all
Liens (except Permitted Liens and any Lien which will be released prior to the
sale and transfer of such Receivable to the Issuer), and, immediately upon the
transfer and assignment contemplated herein, the Purchaser shall have good and
marketable title to each Receivable, free and clear of all Liens (except
Permitted Liens and any Lien which will be released prior to the sale and
transfer of such Receivable to the Issuer).

 

(b)           The Purchaser hereby represents and warrants to the RPA Seller as
of the date of this Agreement and the Closing Date that:

 

(i)           Organization and Good Standing. The Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and had at all relevant times, and shall
have, power, authority and legal right to acquire, own and sell the Receivables
and to perform its obligations under and consummate the transactions
contemplated by the Basic Documents.

 



4



 

(ii)          Due Qualification. The Purchaser is duly qualified to do business
as a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in each jurisdiction where any such failure to
do so would materially and adversely affect the Purchaser’s ability to perform
its obligations under and consummate the transactions contemplated by the Basic
Documents.

 

(iii)         Power and Authority. The Purchaser shall have the power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement shall have been duly
authorized by the Purchaser by all necessary corporate action.

 

(iv)         Binding Obligation. This Agreement evidences a valid sale, transfer
and assignment of the Receivables, and constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

 

(v)         No Violation. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the certificate of
formation or limited liability company agreement of the Purchaser, or conflict
with or breach any of the material terms or provisions of, or constitute (with
or without notice or lapse of time) a default under, any indenture, agreement or
other instrument to which the Purchaser is a party or by which it may be bound
or any of its properties are subject; nor result in the creation or imposition
of any lien upon any of its properties pursuant to the terms of any such
indenture, agreement or other instrument (other than this Agreement); nor, to
the knowledge of the Purchaser, violate any law or any order, rule or regulation
applicable to it or its properties of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Purchaser or any of its properties, in each case
where any such conflict, breach, default, lien or violation would reasonably be
expected to have a material adverse effect on the Purchaser’s ability to perform
its obligations under this Agreement and consummate the transactions
contemplated by the Basic Documents.

 

(vi)            No Proceedings. To the Purchaser’s knowledge, there are no
proceedings or investigations pending or, to the knowledge of the Purchaser,
threatened against the Purchaser, before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that, in the reasonable judgment of
the Purchaser, would materially and adversely affect the performance by the
Purchaser of its obligations under this Agreement.

 



5



 

(c)            The representations and warranties set forth in this
Section shall survive the sale of the Receivables by the RPA Seller to the
Purchaser and the sale of the Receivables by the Purchaser to the Issuer. Upon
discovery by the RPA Seller or the Purchaser of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the others.

 

Section 2.03         Representations and Warranties as to the Receivables.

 

(a)            Eligibility of Receivables.

 

(i)            The RPA Seller hereby (A) makes the representations and
warranties set forth on Exhibit A as of the Cutoff Date as to the Receivables
(on which the Purchaser relies in accepting the Receivables) and (B) consents to
the assignment by the Purchaser to the Issuer of the Purchaser’s rights with
respect thereto. Such representations and warranties speak as of the respective
dates set forth therein, but shall survive the sale, transfer and assignment of
the Receivables to the Issuer under the Sale and Servicing Agreement and the
pledge of such Receivables to the Indenture Trustee under the Indenture. The RPA
Seller hereby acknowledges and agrees that under the Sale and Servicing
Agreement, the Purchaser will transfer to the Issuer the Purchaser’s rights
under the Receivables Purchase Agreement, including the representations and
warranties of the RPA Seller as set forth on Exhibit A to this Agreement (upon
which representations and warranties the Issuer relies in accepting the
Receivables and delivering the Securities), together with all rights of the
Purchaser with respect to any breach thereof, including the right to require the
RPA Seller to repurchase Receivables in accordance with this Agreement. Any
inaccuracy in any of such representations or warranties will be deemed not to
constitute a breach of such representations or warranties if such inaccuracy
does not affect the ability of the Issuer to receive and retain payment in full
on such Receivable on the terms and conditions and within the timeframe set
forth in the underlying retail installment sales contract.

 

(ii)            The RPA Seller hereby agrees that the Administrator, on behalf
of the Issuer, shall have the right to enforce any and all rights under this
Agreement assigned to the Issuer under the Sale and Servicing Agreement,
including the right to cause the RPA Seller to repurchase any Receivable with
respect to which it is in breach of any of its representations and warranties
set forth in Exhibit A, directly against the RPA Seller as though the Issuer
were a party to this Agreement, and the Issuer shall not be obligated to
exercise any such rights indirectly through the Purchaser.

 

(b)            Notice of Breach. The representations and warranties set forth in
this Section shall speak as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables to the
Purchaser and any subsequent assignment or transfer pursuant to the Sale and
Servicing Agreement. The Purchaser, the RPA Seller, the Issuer, the Owner
Trustee, the Delaware Trustee or the Indenture Trustee, as the case may be,
shall inform the other parties promptly, in writing, upon discovery of any
breach of the RPA Seller’s representations and warranties pursuant to this
Section which materially and adversely affects the interests of the Noteholders
in any Receivable.

 



6



 

(c)            Repurchase of Receivables. In the event of a breach of any
representation or warranty set forth on Exhibit A which materially and adversely
affects the interests of the Issuer or the Securityholders and unless the breach
shall have been cured by the last day of the second Collection Period following
the Collection Period in which the discovery of the breach is made or notice is
received, as the case may be (or, at the option of the RPA Seller, the last day
in the first Collection Period following the Collection Period in which such
discovery is made), the RPA Seller shall repurchase such Receivable. In
consideration of the purchase of any such Receivable, on the related Payment
Date, the RPA Seller shall remit an amount equal to the Warranty Purchase
Payment in respect of such Receivable to the Purchaser and shall be entitled to
receive the Released Warranty Amount. Upon any such repurchase, each of the
Purchaser and the Issuer shall, without further action, be deemed to transfer,
assign and otherwise convey to the RPA Seller, without recourse, representation
or warranty, all the right, title and interest of either the Purchaser or the
Issuer in, to and under such repurchased Receivable, all monies due or to become
due with respect thereto and all proceeds thereof. The Purchaser, the Issuer,
the Owner Trustee, the Delaware Trustee or the Indenture Trustee, as applicable,
shall execute such documents and instruments of transfer or assignment and take
such other actions as shall reasonably be requested by the RPA Seller to effect
the conveyance of such Receivable pursuant to this Section. The sole remedy of
the Purchaser, the Issuer, the Trustees or the Securityholders with respect to a
breach of the RPA Seller’s representations and warranties pursuant to
Section 2.03(a) shall be to require the RPA Seller to repurchase the related
Receivables pursuant to this Section.

 

Section 2.04         Covenants of the RPA Seller. The RPA Seller hereby
covenants that:

 

(a)            Security Interests. Except for the conveyances and grants of
security interests hereunder and contemplated pursuant to this Agreement and the
other Basic Documents, the RPA Seller shall not sell, pledge, assign or transfer
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any Receivable or interest therein, and the RPA Seller shall defend the
right, title and interest of the Purchaser in, to and under such Receivables
against all claims of third parties claiming through or under the RPA Seller;
provided, however, that the RPA Seller’s obligations under this
Section 2.04(a) shall terminate upon the termination of the Trust pursuant to
Section 9.01 of the Trust Agreement.

 

(b)            Delivery of Payments. The RPA Seller agrees to deliver in kind
upon receipt to the Servicer under the Sale and Servicing Agreement (if other
than the RPA Seller) all payments received by the RPA Seller in respect of the
Receivables as soon as practicable after receipt thereof by the RPA Seller.

 

(c)            No Impairment. The RPA Seller shall take no action, nor omit to
take any action, which would impair the rights of the Purchaser in any
Receivable, nor shall it, except as otherwise provided in this Agreement or the
Sale and Servicing Agreement, reschedule, revise or defer payments due on any
Receivable.

 



7



 

 

ARTICLE Three

 

PAYMENT OF RECEIVABLES PURCHASE PRICE

 

Section 3.01     Payment of Receivables Purchase Price. In consideration of the
sale of the Receivables from the RPA Seller to the Purchaser as provided in
Section 2.01, on the Closing Date the Purchaser agrees to pay the RPA Seller an
amount equal to the estimated fair market value of the Receivables (such amount,
the “Receivables Purchase Price”), which amount shall be paid in the form of
(i) cash, less the par value of the Retained Notes to be issued to the RPA
Seller on the Closing Date, and (ii) a capital contribution from the RPA Seller
to the Purchaser in an amount equal to the excess, if any, of such estimated
fair market value of the Receivables over the net sum of such cash payment.

 

ARTICLE Four

 

TERMINATION

 

Section 4.01     Termination. The respective obligations and responsibilities of
the RPA Seller and the Purchaser created hereby shall terminate, except for the
indemnity obligations of the RPA Seller as provided herein, upon the termination
of the Issuer as provided in the Trust Agreement.

 

ARTICLE Five

 

MISCELLANEOUS PROVISIONS

 

Section 5.01     Amendment.

 

(a)            Any term or provision of this Agreement may be amended by the
Purchaser and the RPA Seller, but without the consent of any Securityholders or
any other Person subject to the satisfaction of one of the following conditions:

 

(i)            the Purchaser or the RPA Seller delivers an Opinion of Counsel to
the Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of any Noteholders that have not consented in
writing to such amendment; or

 

(ii)          the Rating Agency Condition is satisfied with respect to such
amendment and the Purchaser or the RPA Seller notifies the Indenture Trustee in
writing that the Rating Agency Condition is satisfied with respect to such
amendment;

 

provided, that in the event that any Trust Certificates are then held by anyone
other than the Depositor or any of its Affiliates, this Agreement may only be
amended by the Purchaser and the RPA Seller if, in addition, (i) the
Certificateholders evidencing a majority of the Certificate Balance of the Trust
Certificates consent to such amendment or (ii) such amendment shall not, as
evidenced by an Officer’s Certificate of the Purchaser or the RPA Seller or an
Opinion of Counsel delivered to the Owner Trustee, materially and adversely
affect the interests of the Certificateholders.

 



8

 

 

(b)            This Agreement may also be amended from time to time by the
Purchaser and the RPA Seller, with notice to the Indenture Trustee, the written
consent of the Noteholders evidencing not less than a majority of the
Outstanding Amount of the Notes and the consent of the Certificateholders
evidencing not less than a majority of all the percentage interests evidenced by
the Trust Certificates, for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement.

 

(c)            Any term or provision of this Agreement may also be amended from
time to time by the Purchaser and the RPA Seller, for the purpose of conforming
the terms of this Agreement to the description thereof in the Prospectus,
without the consent of any Securityholders or any other Person.

 

(d)            Promptly after the execution of any such amendment, the RPA
Seller or the Purchaser shall furnish an executed copy of such amendment to the
Indenture Trustee and the Administrator (who shall make such notice available to
each Rating Agency pursuant to Section 1.02(c) of the Administration Agreement).
It shall not be necessary for the consent of Securityholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of
Certificateholders of the execution thereof shall be subject to such reasonable
requirements as the Owner Trustee may require.

 

(e)            No amendment that adversely affects the Indenture Trustee, the
Owner Trustee or the Delaware Trustee shall be effective without the prior
written consent of the party adversely affected.

 

Section 5.02     Protection of Right, Title and Interest to Receivables.

 

(a)            The RPA Seller, at its expense, shall cause this Agreement and/or
all financing statements and continuation statements and any other necessary
documents covering the Purchaser’s right, title and interest to the Receivables
and other property conveyed by the RPA Seller to the Purchaser hereunder to be
promptly recorded, registered and filed, and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect the right, title and interest of the
Purchaser hereunder to all of the Receivables and such other property. The RPA
Seller shall deliver to the Purchaser file-stamped copies of, or filing receipts
for, any document recorded, registered or filed as provided above, as soon as
available following such recording, registration or filing. The Purchaser shall
cooperate fully with the RPA Seller in connection with the obligations set forth
above and will execute any and all documents reasonably required to fulfill the
intent of this subsection.

 

(b)            In the event that the RPA Seller makes any change in its name,
identity or corporate structure which would make any financing statement or
continuation statement filed in accordance with Section 5.02(a) seriously
misleading within the meaning of Section 9-507(c) of the UCC as in effect in the
applicable state, the RPA Seller shall give the Purchaser not less than five
(5) days prior written notice of any such change and shall, within thirty (30)
days of such change, execute and file such financing statements or amendments as
may be necessary to continue the perfection of the Purchaser’s security interest
in the Receivables and the proceeds thereof.

 



9

 

 

(c)            The RPA Seller will give the Purchaser prompt written notice of
any relocation of any office from which the RPA Seller keeps records concerning
the Receivables or of its principal executive office and whether, as a result of
such relocation, the applicable provisions of the UCC would require the filing
of any amendment of any previously filed financing or continuation statement or
of any new financing statement and shall execute and file such financing
statements or amendments as may be necessary to continue the perfection of the
interest of the Purchaser in the Receivables and the proceeds thereof.

 

Section 5.03     GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Each of the parties hereto hereby submits to the jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City for purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each of the parties hereto hereby further irrevocably waives any claim
that any such courts lack jurisdiction over such party, and agrees not to plead
or claim, in any legal action or proceeding with respect to this Agreement in
any of the aforesaid courts, that any such court lacks jurisdiction over such
party. Each of the parties hereto irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

Each party hereto hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of, under or in connection with this
agreement.

 

Section 5.04     Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by registered mail, return receipt requested, or
overnight delivery service, by facsimile or by electronic mail (if an address
therefore has been provided by the respective party in writing) to, the address
of each party as set forth on Schedule B to the Sale and Servicing Agreement,
or, as to any of such Persons, at such other address as shall be designated by
such Person in a written notice to the other Persons.

 

Section 5.05     Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions and terms of this Agreement and shall in no way affect the validity
or enforceability of the other covenants, agreements, provisions or terms of
this Agreement or any amendment or supplement hereto.

 



10

 

 

Section 5.06     Assignment. This Agreement may not be assigned by the Purchaser
or the RPA Seller except as contemplated by this Section and the Sale and
Servicing Agreement; provided, however, that simultaneously with the execution
and delivery of this Agreement, the Purchaser shall assign all of its right,
title and interest herein to the Issuer, which in turn, will pledge its rights
to the Indenture Trustee for the benefit of the Noteholders as provided in
Section 2.01 of the Sale and Servicing Agreement, to which the RPA Seller hereby
expressly consents. The RPA Seller agrees to perform its obligations hereunder
for the benefit of the Issuer and that the Indenture Trustee may enforce the
provisions of this Agreement, exercise the rights of the Purchaser and enforce
the obligations of the RPA Seller hereunder without the consent of the
Purchaser.

 

Section 5.07     Further Assurances. The RPA Seller and the Purchaser agree to
do and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by the other party hereto
or by the Issuer or the Indenture Trustee more fully to effect the purposes of
this Agreement, including, without limitation, the execution of any financing
statements, amendments, continuation statements or releases relating to the
Receivables for filing under the provisions of the UCC or other law of any
applicable jurisdiction.

 

Section 5.08     No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Purchaser, the Issuer or the RPA Seller,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.

 

Section 5.09     Counterparts.

 

(a)            This Agreement may be executed in two or more counterparts, (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act or any other similar state laws based on the
Uniform Electronic Transactions Act.

 



11

 

 

(b)            The Indenture Trustee, the Owner Trustee, the Delaware Trustee
and the Issuer are authorized to accept written instructions, directions,
reports, notices or other communications signed manually, by way of faxed
signatures, or delivered by Electronic Transmission. In the absence of bad faith
or negligence on its part, each of the Indenture Trustee, the Owner Trustee, the
Delaware Trustee and the Issuer may conclusively rely on the fact that the
Person sending instructions, directions, reports, notices or other
communications or information by Electronic Transmission is, in fact, a Person
authorized to give such instructions, directions, reports, notices or other
communications or information on behalf of the party purporting to send such
Electronic Transmission and, in the absence of bad faith or negligence, shall
not have any liability for any losses, liabilities, costs or expenses incurred
or sustained by any party as a result of such reliance upon or compliance with
such instructions, directions, reports, notices or other communications or
information to the Indenture Trustee, the Owner Trustee, the Delaware Trustee or
the Issuer, including, without limitation, the risk of either the Indenture
Trustee, the Owner Trustee, the Delaware Trustee or the Issuer acting on
unauthorized instructions, notices, reports or other communications or
information, and the risk of interception and misuse by third parties.

 

Section 5.10     Third-Party Beneficiaries. This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Issuer, the Owner
Trustee, the Delaware Trustee and the Indenture Trustee for the benefit of the
Noteholders, each of which shall be considered to be third-party beneficiaries
hereof. Except as otherwise provided in this Agreement, no other Person will
have any right or obligation hereunder.

 

Section 5.11     Headings. The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.

 

Section 5.12     RPA Seller Indemnification.

 

(a)            Purchaser. The RPA Seller shall indemnify and hold harmless the
Purchaser from and against any loss, liability, expense or damage suffered or
sustained by reason of any acts, omissions or alleged acts or omissions arising
out of activities of the RPA Seller pursuant to this Agreement or as a result of
the transactions contemplated hereby, including, but not limited to, any
judgment, award, settlement, reasonable attorneys’ fees and other costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim; provided, however, that the RPA Seller shall not
indemnify the Purchaser if such acts, omissions or alleged acts or omissions
constitute negligence or willful misconduct by the Purchaser.

 

(b)            Trustees. The RPA Seller shall indemnify, defend and hold
harmless the Trustees from and against any and all costs, expenses, losses,
claims, damages and liabilities to the extent that such cost, expense, loss,
claim, damage or liability arose out of, and was imposed upon the Trustees
through the negligence, willful misfeasance or bad faith of the RPA Seller in
the performance of its duties under this Agreement or by reason of reckless
disregard of its obligations and duties under this Agreement.

 

(c)            Taxes. The RPA Seller shall indemnify, defend and hold harmless
the Purchaser and any of the officers, directors, employees and agents of the
Purchaser from and against any taxes that may at any time be asserted against
any such Person with respect to the transactions contemplated herein and in the
other Basic Documents, including any sales, gross receipts, general corporation,
tangible personal property, privilege or license taxes and costs and expenses in
defending against the same.

 



12

 

 

Section 5.13     Merger, Consolidation or Assumption of the Obligations of the
RPA Seller.

 

(a)            The RPA Seller shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person, unless:

 

(i)            the corporation formed by such consolidation or into which the
RPA Seller is merged or the Person which acquires by conveyance or transfer the
properties and assets of the RPA Seller substantially as an entirety shall be
organized and existing under the laws of the United States, any state thereof or
the District of Columbia, and, if the RPA Seller is not the surviving entity,
shall expressly assume, by an agreement supplemental hereto, executed and
delivered to the Purchaser and the Indenture Trustee, in form satisfactory to
the Purchaser and the Indenture Trustee, the performance of every covenant and
obligation of the RPA Seller hereunder and shall benefit from all the rights
granted to the RPA Seller hereunder; and

 

(ii)           the RPA Seller shall have delivered to the Purchaser and the
Indenture Trustee an Officer’s Certificate of the RPA Seller and an Opinion of
Counsel each stating that such consolidation, merger, conveyance or transfer and
such supplemental agreement comply with this Section and that all conditions
precedent herein provided for relating to such transaction have been complied
with.

 

(b)            The obligations of the RPA Seller hereunder shall not be
assignable nor shall any Person succeed to the obligations of the RPA Seller
hereunder except in each case in accordance with the provisions of Section 5.06
and this Section.

 

Section 5.14     Dispute Resolution.

 

(a)           If any Investor (each, a “Requesting Party”) requests that the RPA
Seller repurchase any Receivable pursuant to Section 2.03(c) of this Agreement
and the repurchase request has not been fulfilled or otherwise resolved to the
reasonable satisfaction of such Requesting Party within one-hundred eighty (180)
days of the receipt of notice of the request by the RPA Seller, the Requesting
Party will have the right to refer the matter, at its discretion, to mediation,
non-binding arbitration or binding arbitration pursuant to this Section 5.14. In
order to make a repurchase request, such Requesting Party will provide a notice
stating the request to the RPA Seller.

 

(b)           The Requesting Party will provide notice in accordance with the
provisions of Section 5.04 of its intention to refer the matter to mediation,
non-binding arbitration or binding arbitration, as applicable, to the RPA
Seller, with a copy to the Issuer, the Purchaser, the Owner Trustee and the
Indenture Trustee. The RPA Seller agrees that it will participate in the
resolution method selected by the Requesting Party. Any settlement agreement
reached in a mediation and any decision by an arbitrator in a binding
arbitration shall be binding upon the Requesting Party, the Purchaser, the
Issuer, the Owner Trustee, and the Indenture Trustee with respect to the
Receivable that is the subject matter of the repurchase request, and, in that
situation, issues relating to that Receivable may not be re-litigated by the
Purchaser, the Issuer, the Owner Trustee, or the Indenture Trustee or become the
subject of a subsequent repurchase request by the Requesting Party in mediation
(including non-binding arbitration), arbitration, court, or otherwise.

 



13

 

 

(c)            If the Requesting Party selects mediation as the resolution
method, the following provisions will apply:

 

(i)            The mediation will be administered by a nationally recognized
arbitration and mediation association selected by the Requesting Party pursuant
to such association’s mediation procedures in effect at such time.

 

(ii)           The fees and expenses of the mediation will be allocated as
mutually agreed by the parties as part of the mediation.

 

(iii)          The mediator will be impartial, knowledgeable about and
experienced with the laws of the State of New York that are relevant to the
repurchase dispute and will be appointed from a list of neutrals maintained by
the AAA.

 

(d)            If the Requesting Party selects arbitration as the resolution
method, the following provisions will apply:

 

(i)            The arbitration will be administered by a nationally recognized
arbitration and mediation association jointly selected by the parties, and if
the parties are unable to agree on an association, the arbitration will be
administered by the AAA, and conducted pursuant to such association’s
arbitration procedures in effect at such time.

 

(ii)           The arbitrator will be impartial, knowledgeable about and
experienced with the laws of the State of New York that are relevant to the
dispute hereunder and will be appointed from a list of neutrals maintained by
AAA.

 

(iii)          The arbitrator will make its final determination no later than 90
days after appointment or as soon as practicable thereafter. The arbitrator will
resolve the dispute in accordance with the terms of this Agreement, and may not
modify or change this Agreement in any way. The arbitrator will not have the
power to award punitive damages or consequential damages in any arbitration
conducted by it, and the RPA Seller shall not be required to pay more than the
applicable Repurchase Amount with respect to any Receivable which the RPA Seller
is required to repurchase under the terms of this Agreement. In its final
determination, the arbitrator will determine and award the costs of the
arbitration (including the fees of the arbitrator, cost of any record or
transcript of the arbitration, and administrative fees) and reasonable
attorneys’ fees to the parties as determined by the arbitrator in its reasonable
discretion. The determination of the arbitrator will be in writing and
counterpart copies will be promptly delivered to the parties. For binding
arbitration, the arbitrator’s determination will be final and non-appealable
(absent manifest error), except for actions to confirm or vacate the
determination permitted under federal or state law, and may be entered and
enforced in any court with jurisdiction over the parties and the matter.

 



14

 

 

(iv)            By selecting binding arbitration, the Requesting Party waives
the right to sue in court, including the right to a trial by jury.

 

(e)            The following provisions will apply to both mediations (including
non-binding arbitration) and arbitrations:

 

(i)            Any mediation or arbitration will be held in New York, New York
or such other location mutually agreed to by the Requesting Party and the RPA
Seller;

 

(ii)           Notwithstanding this dispute resolution provision, the parties
will have the right to seek provisional relief from a competent court of law,
including a temporary restraining order, preliminary injunction or attachment
order, provided such relief would otherwise be available by law;

 

Other than as publicly available with the Commission or otherwise publicly
disclosed, the details and/or existence of any unfulfilled repurchase request,
any meetings or discussions regarding any unfulfilled repurchase request,
mediations or arbitration proceedings conducted under this Section 5.14,
including all offers, promises, conduct and statements, whether oral or written,
made in the course of the parties’ attempt to resolve an unfulfilled repurchase
request, any information exchanged in connection with any mediation, and any
discovery taken in connection with any arbitration (collectively, “Confidential
Information”), shall be and remain confidential and inadmissible (except as
permitted in accordance with applicable law) for any purpose, including
impeachment, in any mediation, arbitration or litigation, or other proceeding
(including any proceeding under this Section 5.14) other than as required to be
disclosed in accordance with applicable law, regulatory requirements, or court
order or to the extent that the RPA Seller, in its sole discretion, elects to
disclose such information. Such information will be kept strictly confidential
and will not be disclosed or discussed with any third party, and except that a
party may disclose such information to its own attorneys, experts, accountants
and other agents and representatives (collectively “Representatives”), as
reasonably required in connection with any resolution procedure under this
Section 5.14), if the disclosing Party (a) directs such Representatives to keep
the information confidential, (b) is responsible for any disclosure by its
Representatives of such information and (c) takes at its sole expense all
reasonable measures to restrain such Representatives from disclosing such
information. If any party receives a subpoena or other request for information
from a third party (other than a governmental regulatory body) for Confidential
Information, the recipient will promptly notify the other party and will provide
the other party with the opportunity to object to the production of its
Confidential Information or seek other appropriate protective remedies,
consistent with the applicable requirements of law and regulation. If, in the
absence of a protective order, such party or any of its representatives are
compelled as a matter of law, regulation, legal process or by regulatory
authority to disclose any portion of the Confidential Information, such party
may disclose to the party compelling disclosure only the part of such
Confidential Information that is required to be disclosed.

 



15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 



  AMERICAN HONDA FINANCE CORPORATION,   as RPA Seller           By: /s/ Paul C.
Honda     Name: Paul C. Honda     Title: Vice President and Assistant Secretary
      AMERICAN HONDA RECEIVABLES LLC,   as Purchaser           By: /s/ Paul C.
Honda     Name: Paul C. Honda     Title: Treasurer

 



 S-1HAROT 2020-3
Receivables Purchase Agreement

 

 

EXHIBIT A

 

REPRESENTATIONS AND WARRANTIES AS TO THE RECEIVABLES

 

(i)          Characteristics of Receivables. Each Receivable

 

(a)was originated by a Dealer located in the United States for the sale of the
related Financed Vehicle, fully executed or electronically authenticated by the
Obligor thereto, purchased by AHFC from such Dealer under an existing agreement
with AHFC, assigned by such Dealer to the RPA Seller and subsequently sold by
the RPA Seller to the Purchaser pursuant to the Receivables Purchase Agreement,

 

(b)has created or shall create a first priority security interest in favor of
the RPA Seller in the related Financed Vehicle, which security interest has been
assigned by the RPA Seller to the Purchaser and shall be assignable, and shall
be so assigned, by the Purchaser to the Issuer,

 

(c)contains provisions that permit the repossession and sale of the Financed
Vehicle upon a default under the Receivable by the Obligor,

 

(d)except as otherwise provided in this Agreement, provides, at the time of
origination, for level Monthly Payments (provided that the first and last
payments in the life of the Receivable may be different from but in no event
more than two times the level payment) that fully amortize the Amount Financed
over its original term,

 

(e)allows for prepayment,

 

(f)is not listed on the Servicer’s records as a federal, state or local
governmental entity and

 

(g)is a retail installment sales contract.

 

(ii)         Compliance with Law. At the time it was originated, the Receivable
complied in all material respects with all requirements of law in effect at the
time and applicable to such Receivable.

 

(iii)        Binding Obligation. Each Receivable is on a form contract that
includes the legal and binding payment obligation in writing of the related
Obligor, enforceable by the holder thereof, except as enforceability may be
subject to or limited by bankruptcy, insolvency, reorganization, moratorium,
liquidation or other laws affecting the enforcement of creditors’ rights and by
general principles of equity, consumer protection laws and the Servicemembers
Civil Relief Act.

 

(iv)        Receivables in Force. According to the Servicer’s Receivables
system, the Receivable shall not have been satisfied, subordinated or rescinded,
nor shall the Financed Vehicle have been released in whole or in part from the
lien granted by the related Receivable on the Cutoff Date.

 



 A-1


 

 

(v)         No Defenses. To the RPA Seller’s knowledge, no right of rescission,
setoff, counterclaim or defense has been asserted or threatened in writing by
any Obligor against the Receivable.

 

(vi)        No Defaults. Except for payment delinquencies that, as of the Cutoff
Date, were not more than thirty (30) days, according to the accounting records
of the RPA Seller, no payment default existed under the terms of any Receivable
as of the Cutoff Date.

 

(vii)       Insurance. Each Obligor of a Receivable has been required to obtain
physical damage insurance covering the related Financed Vehicle and is required
under the terms of the related Receivable to maintain such insurance.

 

(viii)      Lawful Assignment. The terms of the Receivable do not limit the
right of the owner of the Receivable to sell the Receivable.

 

(ix)        Chattel Paper. The Receivable is either “tangible chattel paper” or
“electronic chattel paper” within the meaning of the applicable UCC and (A) if
the Receivable is tangible chattel paper, there is only one executed or
otherwise authenticated original of such Receivable or (B) if the Receivable is
electronic chattel paper, there is only one authoritative copy of the record or
records (as defined in the UCC) comprising such Receivable. If the Receivable
constitutes electronic chattel paper, AHFC has “control” of such electronic
chattel paper within the meaning of Section 9-105 of the applicable UCC.

 

(x)         Security Interest. The RPA Seller has, or the Servicer has, started
procedures that will result in the RPA Seller having a perfected, first priority
security interest in the Financed Vehicle within ten (10) days of the Closing
Date, which security interest was validly created and is assignable by the RPA
Seller to the Purchaser.

 

(xi)        Individual Characteristics. Each Receivable has the following
individual characteristics as of the Cutoff Date:

 

(a)is not listed on the Servicer’s records as the subject of a pending
bankruptcy proceeding;

 

(b)had an original maturity of not greater than 72 payments;

 

(c)provides for the payment of a finance charge or shall yield interest
calculated on the basis of a Contract Rate of at least 0.50%;

 

(d)has a Scheduled Payment that is not more than thirty (30) days past due;

 

(e)the Financed Vehicle to which the Receivable relates is a new or used Honda
or Acura automobile or light-duty truck; and

 

(f)the Obligor under each Receivable had a billing address in the United States
or its territories or possessions, according to the records of the Servicer.

 



 A-2


 